Citation Nr: 0200631	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  95-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for headaches, to 
include as secondary to service-connected hypertension.

2. Entitlement to service connection for polycystic kidney 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the following:  polycystic kidney disease, heart murmur/first 
degree AV block, acquired psychiatric disorder, disability of 
the feet, bilateral leg cramps, left eye injury, headaches, 
bilateral hearing loss, right knee disability and left knee 
disability.  The veteran subsequently perfected this appeal.

In November 1998, the Board remanded the veteran's claims of 
entitlement to service connection for a heart murmur/first 
degree AV block, chronic headaches and polycystic kidney 
disease for additional development.  The remaining claims 
were denied.

In June 2001, the RO issued a supplemental statement of the 
case (SSOC) wherein it granted service connection for mitral 
valve prolapse claimed as heart murmur/first degree AV block 
and assigned a noncompensable evaluation, effective July 1, 
1994. As service connection has been granted, this claim is 
not currently before the Board.  

The June 2001 SSOC also continued the denial of service 
connection for headaches and polycystic kidney disease.  The 
case has since returned to the Board.  




FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran is service-connected for hypertension and his 
headaches are related, in part, to periodic elevation of 
blood pressure.

3. The veteran has polycystic kidney disease which first 
manifested itself during active service.


CONCLUSIONS OF LAW

1. Headaches due to periodic elevations in blood pressure are 
proximately due to or the result of service-connected 
hypertension.  38 C.F.R. §  3.310(a) (2001).

2. Polycystic kidney disease was incurred during active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the March 1995 
rating decision, the June 1995 statement of the case (SOC), 
the April 1997 SSOC, the November 1998 Board decision, the 
July 1999 SSOC, and the June 2001 SSOC of the laws and 
regulations pertaining to service connection and of the 
evidence necessary to substantiate his claims.  The Board 
concludes that the discussions in the rating decision, the 
SOC, the SSOC's, and the November 1998 Board remand 
adequately informed the veteran of the evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran's service medical records have been associated with 
the claims folder.  With regard to post-service treatment, 
the veteran reported receiving treatment at Lyster Army 
Hospital, Ft. Rucker, Alabama, and it appears these records 
have been obtained.  The veteran has not identified 
additional treatment records pertinent to his claims.  
Further, in keeping with the duty to assist, the veteran was 
provided a VA general medical examination in June 1995, a VA 
genitourinary examination in February 1999 and a VA 
neurological disorders/miscellaneous examination, also in 
February 1999.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

On examination for enlistment in May 1979, the veteran 
indicated on his report of medical history that he had never 
had frequent or severe headache or blood in his urine.  On 
clinical evaluation, no abnormalities were noted.  On 
physical examination in connection with re-enlistment in 
January 1983, no abnormalities were noted.

In March 1984, the veteran presented with complaints of 
nausea and vomiting on and off for two week with headaches.  
Blood pressure was 156/99.  Diagnosis was "? viral 
syndrome."  In August 1984, the veteran was seen for a blood 
pressure check.  Assessment was hypertension and the examiner 
noted "BP 150/90 - headaches." 

In June 1986, the veteran was seen for complaints of general 
malaise and headache.  Blood pressure at this time was 
126/86.  It was noted that he needed medication for migraine 
and the assessment was migraine.

In September 1989, the veteran was examined in connection 
with re-enlistment.  No headaches or kidney abnormalities 
were noted.  In December 1991, the veteran was seen for 
complaints of a stomach problem and also indicated he had a 
headache.  Blood pressure was 136/86 (recumbent) and 142/96 
(standing).  Diagnosis was gastritis.

In June 1993, the veteran underwent another physical 
examination.  On the report of medical history, the veteran 
again denied frequent or severe headaches or blood in his 
urine.  No problems with headaches were noted and urinalysis 
was within normal limits.  

In July 1993, the veteran presented with pain in his left 
side and low back.  The veteran reported lifting weights and 
thought he may have pulled a muscle.  Urinalysis revealed red 
blood cells 4-6.  The veteran refused to have an intravenous 
pyelogram (IVP) and instead underwent a renal ultrasound 
which revealed "[f]indings consistent with polycystic renal 
disease."  The veteran subsequently had a CT scan of the 
abdomen at Flowers Hospital.  Impression was "nephromegaly 
and multiple cystic lesions in both kidneys compatible with 
given history of polycystic kidney disease.  Correlate with 
family history."  

Thereafter, the veteran was referred to nephrology and was 
evaluated in September 1993.  The veteran denied any family 
history of kidney disease but stated that everybody in his 
family has high blood pressure.  On physical examination, 
enlarged polycystic kidneys were felt.  Diagnoses included 
polycystic kidney disease.

In October 1993, the veteran was seen again and reported that 
he had some back pain the week before.  There was no 
hematuria or swelling.  The examiner noted that the veteran 
keeps saying that he did not get his kidney disease from his 
mother.  

In April 1994, the veteran underwent an examination in 
connection with retirement.  On report of medical history, he 
indicated that he had frequent or severe headaches as well as 
blood in his urine.  The examiner noted the veteran had 
polycystic kidney disease but did not note any problems 
related to headaches.

In May 1994, the veteran was seen with complaints of a 
headache, fever and chills.  Blood pressure was 143/50.  
Diagnosis was viral syndrome.

In January 1995, the veteran was seen at Lyster Army Hospital 
for left flank pain.  KUB revealed bilateral enlarged 
kidneys.  In June 1995, the veteran was seen for complaints 
of headache, hot and cold spells, "inbalanced," weak and 
lightheaded.  At this time, blood pressure was 148/86 and 
impression was viral syndrome.

Also in June 1995, the veteran underwent a VA general medical 
examination.  On physical examination, no neurological 
abnormalities were noted and urinalysis was unremarkable.  
Diagnoses included polycystic kidney disease.

In August 1996, the veteran was seen at Lyster Army Hospital 
for complaints of left flank pain.  Urinalysis revealed blood 
trace.  Subsequently, the veteran was seen for complaints of 
strong smelling urine.  Urinalysis revealed red blood cells 
too numerous to count and the veteran was diagnosed with 
"[h]ematuria-? etiology" and polycystic kidney disease with 
normal renal function.  In December 1996, the veteran was 
seen for complaints of staining his shorts and blood in his 
urine.  Urinalysis revealed red blood cells 8-12 and 
diagnosis was hematuria.  

In February 1999, the veteran underwent a VA neurological 
examination.  The veteran reported having some headaches in 
the military but that in the past three to four years he has 
noted more headaches.  He was unable to describe any 
precipitating or aggravating factors but reported that when 
he gets a headache he usually has to go to a quiet dark place 
and sometimes takes a nap.  He denied taking any medication 
stronger than Tylenol.  He was unable to describe the nature 
of his headache or the frequency but reported that sometimes 
when he gets a bad headache he is unable to sleep.  The 
headaches sometimes last two to three days.  Headaches are in 
the frontal and temporal areas.  No history of nausea, 
vomiting or visual disturbances.  

The examiner noted that "service medical records do not show 
any diagnosis of migraine headaches or any other treatment 
for headaches, except it appears that he has had headaches 
associated with hypertension.  On a few occasions it was 
noted from his military medical records and also Fort Rucker 
medical records that his blood pressure was elevated."  
Diagnosis was  "[p]ossible tension headaches, and also 
headaches related to periodic elevation of blood pressure."

The veteran also underwent a VA genitourinary examination in 
February 1999.  The veteran reported a history of frequency 
of urination about ten to fifteen times during the day and 
two to three times during the night.  No history of 
incontinence which requires pads.  The veteran indicated a 
history of blood in the urine but no urinary tract 
infections, kidney stones or bladder stones.  The veteran 
reported that his kidney problem and high blood pressure have 
been affecting his occupation and daily activities to a 
certain extent.  Noise tends to aggravate his headaches.  

On physical examination, the abdomen was soft with an 
enlarged mass palpable in the renal area.  Urinalysis 
revealed trace blood, rare red blood cells per high power 
field, otherwise unremarkable.  Liver function test was also 
unremarkable.  Diagnoses included polycystic kidney disease 
and headaches - combination of tension headaches and probably 
also secondary to periodic elevations of blood pressure.

The examiner further remarked:

Polycystic kidney disease is an autosomal 
dominant condition (90%) and spontaneous 
mutation (10%).  Symptoms usually 
manifest in the third or fourth decade of 
life.  Hypertension is noted in about 75% 
of the adults with polycystic kidney 
disease.  A certain percentage of the 
population (probably about 20%) may have 
mitral valve prolapse also.  Cysts are 
also noted in the liver, with polycystic 
kidney disease.  Hypertension is because 
of renal ischemia secondary to distortion 
of the renal architecture, which affects 
the renin angiotensin mechanism.

Although essential hypertension is more 
common in the general population, 
polycystic kidney disease could be 
contributing to his hypertension in this 
veteran, but his renal function tests are 
still noted to be within normal limits.  

A hearing was held at the RO before a decision review officer 
in May 2001.  The veteran testified that he was in perfect 
health before he went into the military.  He stated that he 
never had headaches before he went in the military and he 
thinks that he experienced headaches during the military 
because of the stress.  He further stated that since he got 
out of the Army he hasn't had headaches.  Later in the 
hearing, the veteran testified that he gets a headache every 
now and then but since he got out of the Army it has not been 
a big problem.  

Regarding his kidney disease, the veteran testified that he 
never had any problems before active duty and that there was 
no family history of a kidney problem.  Approximately 9 or 10 
months before retirement he started urinating blood and it 
was at this time that he found out about his kidney disease.  
Since discharge he has had problems with urinating blood.  

Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  Only conditions recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2001).

To rebut the presumption of soundness, there must be clear 
and unmistakable evidence that a condition existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20 (1993) 
(tentative diagnosis three weeks after induction and a final 
diagnosis four months after induction do not in themselves 
clearly and unmistakably show that disease existed before 
service).  If a veteran's condition is first diagnosed while 
in service, the burden of proof is on the government to rebut 
the presumption of soundness and this burden is a 
"formidable one."  Id. at 27.

Analysis

Headaches

The veteran contends that he is entitled to service 
connection for headaches.  In November 1998, the Board 
indicated that secondary service connection for headaches 
should also be considered.

In February 1999, the veteran was diagnosed with possible 
tension headaches and also headaches related to periodic 
elevation of blood pressure.  Service medical records are 
negative for any diagnosis of tension headaches.  The Board 
notes that the veteran was seen for complaints of headaches 
on various occasions during active service, but such 
complaints were related to other problems including 
gastritis, viral syndrome and hypertension.  Further, the 
record does not contain any medical opinion relating the 
veteran's possible tension headaches to his active service.  
Accordingly, service connection on a direct basis is not 
warranted.  

Service connection, however, may be established on a 
secondary basis for a disease or injury proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001).  Service connection is currently 
in effect for hypertension, rated as 10 percent disabling.  

In August 1984, the veteran sought treatment for hypertension 
and headaches were noted.  On VA examination in February 
1999, the examiner noted that it appears that the veteran has 
had headaches associated with hypertension and the veteran 
was diagnosed with headaches related to periodic elevation of 
blood pressure.  Accordingly, to the extent the veteran 
suffers from headaches as a result of elevated blood 
pressure, service connection is warranted.

Polycystic Kidney Disease

The veteran contends that he is entitled to service 
connection for polycystic kidney disease.  According to the 
veteran, he never had any problems with his kidneys prior to 
active service. 

Service-connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin.  
VAOPGCPREC 82-90 (July 18, 1990).  Polycystic renal disease 
is considered by medical authorities to be of familial (or 
hereditary) origin.  Id.  Service connection is warranted if 
the evidence as a whole establishes that polycystic renal 
disease was incurred or aggravated during service within the 
meaning of VA law and regulations.  Id.  

VA General Counsel has also held that a hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness and that service connection may be 
granted for a hereditary disease which either first manifests 
itself during active service or which pre-existed service and 
progressed at an abnormally high rate during active service.  
VAOPGCPREC 67-90 (July 18, 1990).  

On examination for enlistment in 1979, the veteran denied 
having kidney stones or blood in his urine and no kidney or 
urinary abnormalities were noted.  The record does not 
contain evidence indicating that symptomatology associated 
with polycystic kidney disease manifested itself prior to 
active service.  Therefore, the veteran is entitled to the 
presumption of soundness.  38 C.F.R. § 3.304(b) (2001); see 
VAOPGCPREC 67-90 (July 18, 1990).

On review of the service medical records, the veteran was 
diagnosed with polycystic kidney disease in July 1993, when 
he was seen for complaints of left flank pain and blood was 
found in his urine.  The veteran currently has a diagnosis of 
polycystic kidney disease, confirmed by renal ultrasound and 
CT scan.  The preponderance of evidence indicates that this 
condition did not pre-exist service and that it first 
manifested itself during active service.  As such, service 
connection is warranted.  


ORDER

Entitlement to service connection for headaches secondary to 
service-connected hypertension is granted.

Entitlement to service connection for polycystic kidney 
disease is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

